DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-25 and 27-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Filipovic et al., (US 2015/0259078) which teaches a device having a base portion connected into a power socket (e.g., lamp socket) where the device has a plurality of functional modules located on a pole such as a utility pole; and Chen, (US 2015/0249777) which teaches a modularized lighting device includes a housing having a front end in which positioning holes are formed and a detection module including sensors, a control module including a camera lens, an LED module, and a main power supply board mounted inside the housing and wherein the control module is arranged to extend through a central portion of the detection module with the camera lens and the sensors embedded in the positioning holes. The main power supply board is electrically connected to the modules to allow the control module to drive the modules to each perform a corresponding operation, so as to provide the device with functions of detection, image recording, and lighting in multiple ranges. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 21 including a  security device comprising: a body comprising a first end and a second end, the first end being threadable into a light socket; a camera with a lens disposed on the body; a wireless repeater for receiving a wireless signal from a local network and repeating or boosting the wireless signal; a slide coupled to the second end of the body, wherein the slide is extendable from the body and tiltable such that the slide is configured to extend at an angle away from a vertical axis of the body. Additionally, the underlined limitations of claim 37 including a system comprising: a plurality of security devices, each security device comprising: a body comprising a first end and a second end, the first end being threadable into a light socket; a camera with a lens disposed on the body; a wireless repeater for receiving a wireless signal from a local network and repeating or boosting the wireless signal- one or more lights, wherein one or more of the lights is an infrared illuminator; and a hood disposed around the lens of the camera, wherein the hood is configured to press against a transparent material of a light fixture and block infrared light produced by the infrared illuminator, wherein the plurality of security devices enlarge the local network by each wireless repeater of each security device repeating or boosting the wireless signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARNIE A MATT/Primary Examiner, Art Unit 2485